Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00459-CR

                                  Willie Smith WARD,
                                        Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the 19th Judicial District Court, McLennan County, Texas
                              Trial Court No. 2011-2338-C1
                      Honorable Ralph T. Strother, Judge Presiding

    BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED April 9, 2014.


                                            _____________________________
                                            Marialyn Barnard, Justice